Pish, P. J.
A railroad company is under no legal duty to receive and transport passengers on a special train made up and used for the purpose of going to and returning from a wreck on the company’s line. One who, with full knowledge of the circumstances, contracts with the conductor to be carried as a passenger on such train to and from the wreck, and who pays fare for his passage in going, has no right to an action ex delicto against the company for its breach of the contract to furnish him return transportation. Louisville & Nashville R. Co. v. DuBose, 120 Ga. 339; Louisville & Nashville R. Co. v. Spinks, 104 Ga. 692.

Judgment affirmed.


All the Justices concur, except Evans, J., disqualified.